 173304 NLRB No. 31TWIN CITY HOSPITAL CORP.1292 NLRB 114 (1988).2889 F.2d 1557 (6th Cir. 1989).3Id. at 1564. The court found that substantial evidence supported theBoard's determination that the laboratory employees were professionals under
the other two of the four statutory criteria for determining professional status
(that the work require advanced educational training and that it cannot be
standardized in relation to a given period of time). See Sec. 2(12) of the Act,
set forth infra.4All service, maintenance, technical and clerical employees, excluding daycare employees, professional employees, confidential employees, managerial
employees and guards and supervisors as defined in the Act.5All professional employees including registered nurses, medical techniciansand medical laboratory technicians, excluding all guards and supervisors as de-
fined in the Act and all other employees.The Twin City Hospital Corporation and Alu-minum, Brick and Glass Workers, Inter-
national Union, AFL±CIO. Case 8±CA±20975August 21, 1991SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn December 30, 1988, the National Labor Rela-tions Board issued a Decision and Order1in which theBoard found that the Respondent had violated Section
8(a)(5) and (1) of the National Labor Relations Act, as
amended, by refusing to bargain with the Union. Sub-
sequently, the Respondent filed with the United States
Court of Appeals for the Sixth Circuit a petition for re-
view of the Board's Order, and the General Counsel
filed a cross-application for enforcement.Thereafter, on November 22, 1989, the court grantedthe Respondent's petition for review, denied the
Board's cross-petition for enforcement, and remanded
the case to the Board.2Although the court affirmed theBoard's placement of the registered nurses in the pro-
fessional unit, the court found that the evidence was
insufficient to establish that the medical technologists
and the medical laboratory technologists are profes-
sional employees. More specifically, the court found
that the record was insufficient to establish that the
technologists' work was ``intellectual in nature and
that the work involves the consistent exercise of dis-
cretion and judgment.''3On July 11, 1990, the Board advised the parties thatit had accepted the court's remand and issued an Order
reopening the record and remanding the proceeding to
the Regional Director for a hearing before an adminis-
trative law judge.On July 26, the Regional Director issued a notice ofhearing scheduling a hearing for November 6. On No-
vember 2, the Respondent filed a Request for Special
Permission to Appeal the Denial of the Employer's
Request for a Continuance and Motion for an Order
Vacating the Board's July 11, 1990 Order Remanding
this Proceeding to the Regional Director and an Order
to Institute Representation Proceedings in this Matter.On November 7, the Board (Member Oviatt dissent-ing) issued an Order in which it denied the Respond-
ent's appeal to the extent that it was based on the con-
tention that it is inappropriate to remand this matter inthe posture of an unfair labor practice proceeding rath-er than a representation proceeding. The Board noted,
however, that in the circumstances of this case, the in-
troduction of evidence on which to determine the sta-
tus of the technologists rests on the Respondent and
the Union and the role of the General Counsel is non-
adversarial ``as would be the case if the proceedings
had not proceeded beyond the representation stage
....'' See 
Salem Village I, 263 NLRB 704 (1982).Accordingly, the Board's July 11 Order was modified
to provide that after the parties had been afforded an
opportunity to adduce additional evidence, the adminis-
trative law judge would transfer this matter directly to
the Board, without making any credibility resolutions,
findings of fact, or recommendations, and without
issuing a decision under Section 102.45 of the Rules
and Regulations.Pursuant to the Board's amended remand Order, ahearing was held on January 11, 1991. On February 1,
1991, Administrative Law Judge Joel A. Harmatz
transferred this proceeding to the Board. Both the Re-
spondent and the Charging Party Union filed
posthearing briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the entire record in thiscase, including the hearing transcript and posthearing
briefs and the circuit court's remand and has decided,
on reconsideration and for the reasons set forth below,
to reinstate the bargaining order as to unit A,4to setaside the election in Case 8±RC±13687, to vacate the
previously issued bargaining order as to unit B,5to re-voke the certification in Case 8±RC±13687, and to re-
mand Case 8± RC±13687 for the purpose of conduct-
ing a second election.Section 2(12) of the Act defines ``professional em-ployee'' as(a) any employee engaged in work (i) predomi-nantly intellectual and varied in character as op-
posed to routine mental, manual, mechanical, or
physical work; (ii) involving the consistent exer-
cise of discretion and judgment in its perform-
ance; (iii) of such a character that the output pro-
duced or the result accomplished cannot be stand-
ardized in relation to a given period of time; (iv)
requiring knowledge of an advanced type in a
field of science or learning customarily acquired
by a prolonged course of specialized intellectual
instruction and study in an institution of higher
learning or a hospital, as distinguished from a 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Barnert Hospital Center, 217 NLRB 775, 777 (1975), quoting from LittonIndustries, 125 NLRB 722, 724±725 (1959).7Urinalysis is done in the chemistry department.8``Panic'' values are test results that are so far outside normal range thatthe technologist must inform the physician immediately.general academic education or from an appren-ticeship or from training in the performance of
routine mental, manual, or physical processes
....Following the Board's established criteria:Technical employees are those ``who do not meetthe strict requirements of the term `professional
employee' as defined in the Act but whose work
is of a technical nature involving the use of inde-
pendent judgment and requiring the exercise of
specialized training ....''
6We find that the record does not establish that thework of the medical technologists and medical labora-
tory technologists at the Twin City Hospital involves
the ``consistent exercise of discretion and judgment inits performance.'' (Emphasis added.) Similarly, the
record does not show that the work is predominantlyintellectual in character (emphasis added). We, there-
fore, now find that those employees are not profes-
sionals.The technologists mainly perform various laboratorytests on patient samples pursuant to requests by a phy-
sician. The technologists collect the samples, perform
quality control work, maintain the testing machines,
distribute the lab reports, and prepare various labora-
tory paperwork. The laboratory is divided into the fol-
lowing departments: hematology, chemistry, microbi-
ology, urinalysis, and blood banking. The laboratory
receives orders from physicians, or their agents, to ob-
tain blood or other specimens from patients. Once the
samples are obtained, they are logged in at the labora-
tory and the technologists perform the tests as re-
quested.The work in the chemistry7and hematology depart-ments constitutes 70 to 85 percent of the laboratory's
total. This testing is highly mechanized and completely
automated. The machines perform the calculations to
show which test results are above or below the normal
range. The technologists do not decide what tests to
run. In fact, the Respondent's procedures prohibit tests
that are not ordered by a physician. The technologists
are limited to obtaining and preparing the specimen
and reading the results produced by the instrument.
The technologist must review the results against ex-
pected outcomes of the tests in light of the diagnosis
of the patient. The technologists do not have to deter-
mine what constitutes a normal or abnormal result. The
instrument itself flags abnormal or panic value8test re-sults. When such a result is reported by the instrument,
the technologist, alone, must determine whether it wascaused by human error in performing the test or cali-brating the machine or whether there was a problem
with the specimen. If the specimen is the problem, the
technologist determines if the specimen can be reproc-
essed or altered or whether to rerun the test.The procedures to be followed when an employeegets abnormal or panic value results are set forth in de-
tail in the laboratory's procedure manuals. Gilham, a
medical laboratory technologist at Twin City Hospital
in 1987 (the relevant timeframe) who testified on be-
half of the Union, stated that the detailed and manda-
tory standardized procedures for each test performed in
the laboratory must be followed according to both hos-
pital and Joint Accreditation Commission rules. The
technologist must then inform the appropriate parties
of the test results.Microbiology tests, constituting 5 to 10 percent ofthe laboratory work, are not automated, however, and
require visual inspection and human identification of
pathogens. According to Gilham, when testing drug
interaction with the pathogens, the technologists follow
a specified checklist, based on the type of organism.The remaining duties performed by these employeesconsist of routine maintenance and cleaning of instru-
ments and troubleshooting minor repairs, and checking
quality control for the equipment in the laboratory. In
performing quality control, employees use commer-
cially prepared control tests that have known values,
which are run pursuant to normal protocols and proce-
dures associated with testing in the laboratory gen-
erally. When asked whether any judgment is required
in determining whether the quality control test results
are accurate, Gilham conceded that no judgment was
required to look at the criteria and compare it against
what was measured on the machine. If the result falls
outside the normal range, the technologist routinely
would check the vial, check the chemicals inside the
machine, look at the machine itself, and check for a
technical error on the technologist's part. Gilham testi-
fied that ``it is almost wrote [sic] that you go through
a series like that.'' If the problem is a mechanical mal-
function, Gilham testified that he would consult the
manufacturer's troubleshooting checklist to perform
minor repairs and, if necessary, consult a service tech-
nician. For the most part, however, the machinery ran
well, according to Gilham.We find that the record does not establish that theRespondent's medical technologists and medical lab-
oratory technologists are professional employees. The
evidence shows that they exercise no discretion in de-
termining what tests to run. Nor do they exercise dis-
cretion in determining what constitutes an abnormal or
panic value test result. These values are posted
throughout the lab and in the procedures manuals. To
the extent that the technologists do exercise discretion
in checking for the source of abnormal test results, the
record indicates that this is routine work rather than 175TWIN CITY HOSPITAL CORP.9We recognize that in numerous cases the Board has found laboratory tech-nologists to be professionals. See, e.g., St. Barnabas Hospital, 283 NLRB 472(1987), and Barnert Hospital Center, 217 NLRB 775 (1975). We do not dis-avow those decisions here, nor do we indicate that we shall henceforth require
any more convincing showing of professional status where technologists are
concerned. We simply find that the record in this case does not support a find-
ing of professional status on the part of the Employer's technologists.10The tally of votes in the nonprofessional unit election resulted in 48 votesfor and 40 votes against representation, with no challenged ballots. Even if
all six technologists' votes were included in that tally, they could not alter the
results.We are mindful of the fact that the Respondent is being required to bargainwith a unit which now includes medical technologists and medical laboratory
technologists, classifications that were not previously part of the unit when the
election was conducted to determine whether the nonprofessionals wanted
union representation. The scope of the unit, however, has not changed because
the overall classification of technicals was originally included. Cf. NLRB v.Lorimar Productions, 771 F.2d 1294 (9th Cir. 1985) (where election was con-ducted in a unit of estimators and production coordinatorsÐa unit which the
Board subsequently found was inappropriate. Because the election was con-
ducted on the assumption that the unit would include both groups, the court
denied enforcement of the Board's bargaining order and remanded the case for
the purpose of conducting a second election because the scope of the unit was
changed).predominantly intellectual work and is mandated bythe policies and procedures manual for each depart-
ment. There is no evidence that the technologist pre-
pares a report containing a recitation of the test and its
results and the opinion and recommendation of the
technologist.The work requiring the most discretion and judg-mentÐthe microbiology workÐconstitutes only a
minor portion of the technologists' workload. It is,
therefore, an insufficient basis on which to conclude
that the totality of the employees' duties is predomi-
nantly intellectual in nature and requires the consistent
exercise of judgment and discretion.After considering all the relevant evidence, we findthat the medical technologists and medical laboratory
technologists in question do not consistently exercise
independent judgment and discretion in the perform-
ance of their duties and that the work is not predomi-
nantly intellectual in character. Thus, we reverse our
original finding that these technologists are profes-
sional employees.9Accordingly, we also reverse ourearlier finding that the Respondent violated Section
8(a)(5) and (1) of the Act when it refused to bargain
with unit B, the unit of professional employees which
included technologists, and vacate the bargaining order
with respect to that unit. We affirm our decision order-
ing bargaining in the nonprofessional unit.10ORDERThe National Labor Relations Board modifies theOrder previously entered in this proceeding on Decem-
ber 30, 1988 (292 NLRB 114), by:1. Substituting the following for paragraphs 2(a) and(b).``(a) On request, bargain with the Union as the ex-clusive representative of the employees in the follow-
ing appropriate unit on terms and conditions of em-ployment and, if an understanding is reached, embodythe understanding in a signed agreement:``All service, maintenance, technical and clericalemployees, excluding day care employees, profes-
sional employees, confidential employees, mana-
gerial employees and guards and supervisors as
defined in the Act.``(b) Post at its facility in Dennison, Ohio, copies ofthe attached notice marked `Appendix.'6Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's au-
thorized representative, shall be posted immediately
upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.''2. Substituting the attached notice for that in 292NLRB 114.ITISFURTHERORDERED
that Case 8±RC±13687 isreopened; that the Certification of Representative
issued in Case 8±RC±13687 is revoked; that the elec-
tion held on December 11, 1987, is set aside, and that
the case is remanded to the Regional Director for Re-
gion 8 for the purpose of scheduling and conducting
a second election in the following appropriate unit:All professional employees, including registerednurses, excluding all guards and supervisors as
defined in the Act and all other employees.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Aluminum,Brick and Glass Workers, International Union, AFL±
CIO, as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the following bargaining unit: 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
All service, maintenance, technical and clericalemployees, excluding day care employees, profes-
sional employees, confidential employees, mana-gerial employees and guards and supervisors asdefined in the Act.THETWINCITYHOSPITALCORPORATION